EXHIBIT 10.1

 



INDEMNIFICATION AGREEMENT

This Agreement, made and entered into as of the 3rd day of February 2015
(“Agreement”), by and between Propel Media, Inc., a Delaware corporation
(“Corporation”), and __________ (“Indemnitee”):

WHEREAS, highly competent persons recently have become more reluctant to serve
as directors, officers, or in other capacities of publicly held corporations and
other corporations that have non-employee investors among their stockholders or
conduct operations in regulated industries unless they are provided with better
protection from the risk of claims and actions against them arising out of their
services to and activities on behalf of such corporation; and

WHEREAS, the Corporation has determined that the inability to attract and retain
such persons is detrimental to the best interests of the Corporation’s
stockholders and that such persons should be assured that they will have better
protection in the future; and

WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law so that such persons will serve or continue to serve the
Corporation free from undue concern that they will not be adequately
indemnified; and

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and Bylaws of the Corporation, and any resolutions adopted
pursuant thereto and shall neither be deemed to be a substitute therefor nor
diminish or abrogate any rights of Indemnitee thereunder; and

WHEREAS, Indemnitee is willing to continue to serve and to take on additional
service for or on behalf of the Corporation on the condition that he or she be
indemnified according to the terms of this Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

1.                  Definitions. For purposes of this Agreement:

1.1              “Change in Control” means a change in control of the
Corporation occurring after the date hereof of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (“Act”), whether or not the
Corporation is then subject to such reporting requirement provided, however,
that, without limitation, such a Change in Control shall be deemed to have
occurred if after the date hereof (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Act), other than a person who is an officer or
director of the Corporation on February 29, 2012 (and any of such person’s
affiliates), is or becomes “beneficial owner” (as defined in Rule 13d-3 under
the Act) directly or indirectly, of securities of the Corporation representing
50% or more of the combined voting power of the then outstanding securities of
the Corporation without the prior approval of at least two-thirds of the members
of the Board in office immediately prior to such person attaining such
percentage interest; (ii) the Corporation is a party to a merger, consolidation,
sale of assets or other reorganization, or a proxy contest, as a consequence of
which members of the Board of Directors (“Board”) in office immediately prior to
such transaction or event constitute less than a majority of the Board
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.



 

 



1.2              “Corporate Status” means the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Corporation or of any
subsidiary of the Corporation or any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person is
or was serving at the request of the Corporation or as a deemed fiduciary
thereto.

1.3              “Disinterested Director” means a director of the Corporation
who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

1.4              “Expenses” means all reasonable attorneys’ fees, retainers,
court costs (including trial and appeals), transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, appealing, preparing to appeal,
investigating, or being or preparing to be a witness in a Proceeding.

1.5              “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the
Corporation or Indemnitee in any other matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” does not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. Except as provided in the first
sentence of Section 9.3 hereof, Independent Counsel shall be selected by (a) the
Disinterested Directors or (b) a committee of the Board consisting of two or
more Disinterested Directors or if (a) and (b) above are not possible, then by a
majority of the full Board.

1.6              “Proceeding” means any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative (whether
formal or informal), except one initiated by an Indemnitee pursuant to Section
11 of this Agreement to enforce his rights under this Agreement.

2.                  Services by Indemnitee.

Indemnitee agrees to continue to serve as a director, officer or employee of the
Corporation or one or more of its subsidiaries. Indemnitee may at any time and
for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law).

3.                  Indemnification - General.

The Corporation shall indemnify, and advance Expenses to, Indemnitee as provided
in this Agreement to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may thereafter from
time to time permit. The rights of Indemnitee provided under the preceding
sentence shall include, but not be limited to, the rights set forth in the other
Sections of this Agreement.

4.                  Proceedings Other Than Proceedings by or in the Right of the
Corporation.

Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of his Corporate Status, he was or is threatened to be
made, a party to any threatened, pending or completed Proceeding, other than a
Proceeding by or in the right of the Corporation. Pursuant to this Section,
Indemnitee shall be indemnified against Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by him or on his
behalf in connection with any such Proceeding or any claim, issue or matter
therein, if he acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Corporation, and, with respect to
any criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful.



2

 

5.                  Proceedings by or in the Right of the Corporation.

Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of his Corporate Status, he is, was or is threatened to be
made, a party to any threatened, pending or completed Proceeding brought by or
in the right of the Corporation to procure a judgment in its favor. Pursuant to
this Section, Indemnitee shall be indemnified against Expenses and amounts paid
in settlement (such settlement amounts not to exceed, in the judgment of the
Board, the estimated expense of litigating the Proceeding to conclusion)
actually and reasonably incurred by him or on his behalf in connection with any
such Proceeding if he or she acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation.
Notwithstanding the foregoing, no indemnification against such Expenses or
amounts paid in settlement shall be made in respect of any claim, issue or
matter in any such Proceeding as to which Indemnitee has been adjudged to be
liable to the Corporation if applicable law prohibits such indemnification
unless the court in which such Proceeding shall have been brought, was brought
or is pending, shall determine that indemnification against Expenses or amounts
paid in settlement may nevertheless be made by the Corporation.

6.                  Indemnification for Expenses of Party Who is Wholly or
Partly Successful.

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, he or she shall be indemnified
against all Expenses (and, when eligible hereunder, amounts paid in settlement)
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses (and, when eligible hereunder, amounts paid in
settlement) actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section, the term “successful, on the merits or otherwise,” includes,
but is not limited to, (i) any termination, withdrawal, or dismissal (with or
without prejudice) of any Proceeding against the Indemnitee without any express
finding of liability or guilt against him, and (ii) the expiration of 90 days
after the making of any claim or threat of a Proceeding without the institution
of the same and without any promise or payment made to induce a settlement.

7.                  Indemnification for Expenses as a Witness.

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding,
he shall be indemnified against all Expenses actually and reasonably incurred by
him on his behalf in connection therewith.



3

 



8.                  Advancement of Expenses and Other Amounts.

The Corporation shall advance all Expenses, judgments, penalties, fines and,
when eligible hereunder, amounts paid in settlement, incurred by or on behalf of
Indemnitee in connection with any Proceeding within thirty (30) days after the
receipt by the Corporation of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses, judgments, penalties, fines and amounts paid
in settlement, incurred by Indemnitee. Advances shall include any and all
reasonable Expenses incurred pursuing a Proceeding to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Corporation to support the advances claimed. Indemnitee shall have the right
to advancement by the Corporation prior to the final adjudication of any
Indemnifiable Claim of any and all Expenses relating to, arising out of or
resulting from any Indemnifiable Claim paid or incurred by Indemnitee or which
Indemnitee determines are reasonably likely to be paid or incurred by
Indemnitee. The right to advances under this section shall in all events
continue until final disposition of any Proceeding, including any appeal
therein. Advances shall be unsecured and interest free. Advances shall be made
without regard to Indemnitee’s ability to repay. Advances shall be made without
regard to Indemnitee’s ultimate entitlement to be indemnified, held harmless or
exonerated under the other provisions of this Agreement. The Indemnitee shall
qualify for advances upon the execution and delivery to the Corporation of this
Agreement, which shall constitute an undertaking providing that the Indemnitee
undertakes to the fullest extent permitted by law to repay the advance (without
interest) if and to the extent that it is ultimately determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Corporation. No other form
of undertaking shall be required other than the execution of this Agreement.

9.                  Procedure for Determination of Entitlement to
Indemnification.

9.1              To obtain indemnification under this Agreement in connection
with any Proceeding, and for the duration thereof, Indemnitee shall submit to
the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Corporation shall, promptly
upon receipt of any such request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification.

9.2              Upon written request by Indemnitee for indemnification pursuant
to Section 9.1 hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in such case: (i) if a
Change in Control shall have occurred, by Independent Counsel (unless Indemnitee
shall request that such determination be made by the Board or the stockholders,
in which case in the manner provided for in clauses (ii) or (iii) of this
Section 9.2) in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; (ii) if a Change of Control shall not have occurred,
(A) by the Board by a majority vote of a quorum consisting of Disinterested
Directors, or (B) if a quorum of the Board consisting of Disinterested Directors
is not obtainable, by a majority of a committee of the Board consisting of two
or more Disinterested Directors, or (C) by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee, or (D)
by the stockholders of the Corporation, by a majority vote of a quorum
consisting of stockholders who are not parties to the proceeding, or if no such
quorum is obtainable, by a majority vote of stockholders who are not parties to
such proceeding; or (iii) as provided in Section 10.2 of this Agreement. If it
is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Corporation (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.



4

 



9.3              If a Change of Control shall have occurred, Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board), and Indemnitee shall give written notice to the
Corporation advising it of the identity of Independent Counsel so selected. In
either event, Indemnitee or the Corporation, as the case may be, may, within
seven days after such written notice of selection shall have been given, deliver
to the Corporation or to Indemnitee, as the case may be, a written objection to
such selection. Such objection may be asserted only on the ground that
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. If such written
objection is made, Independent Counsel so selected may not serve as Independent
Counsel unless and until a court has determined that such objection is without
merit. If, within 20 days after submission by Indemnitee of a written request
for indemnification pursuant to Section 9.1 hereof, no Independent Counsel shall
have been selected and not objected to, either the Corporation or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction, for resolution of any objection which has been made by
the Corporation or Indemnitee to the other’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by such
court or by such other person as such court shall designate, and the person with
respect to whom an objection is so resolved or the person so appointed shall act
as Independent Counsel under Section 9.2 hereof. The Corporation shall pay any
and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with its actions pursuant to this Agreement,
and the Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 9.3, regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement date of
any judicial proceeding pursuant to Section 11.1(iii) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

10.              Presumptions and Effects of Certain Proceedings.

10.1          In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 9.1 of this Agreement, and the Corporation shall have
the burden of proof to overcome that presumption by clear and convincing
evidence in connection with the making by any person, persons or entity of any
determination contrary to that presumption.

10.2          If the person, persons or entity empowered or selected under
Section 9 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Corporation of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) prohibition of such
indemnification under applicable law as determined in a final adjudication not
subject to further appeal; provided, however, that such 30-day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith require(s) such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, however, that the foregoing provisions of this
Section 10.2 shall not apply (i) if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 9.2 of
this Agreement and if (A) within 15 days after receipt by the Corporation of the
request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within 75 days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called within 15 days
after such receipt for the purpose of making such determination, such meeting is
held for such purpose within 60 days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 9.2 of
this Agreement. In connection with each meeting at which a stockholder
determination will be made, the Corporation shall solicit proxies that expressly
include a proposal to indemnify or reimburse the Indemnitee. The Corporation
shall afford the Indemnitee ample opportunity to present evidence of the facts
upon which the Indemnitee relies for indemnification in any Corporation proxy
statement relating to such shareholder determination. Subject to the fiduciary
duties of its members under applicable law, the Board will not recommend against
indemnification or reimbursement in any proxy statement relating to the proposal
to indemnify or reimburse the Indemnitee.



5

 



10.3          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.

10.4          Reliance as Safe Harbor. For purposes of this Agreement, the
Indemnitee shall be deemed to have acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Corporation, or, with respect to any criminal Proceeding, to have had no
reasonable cause to believe his conduct was unlawful, if his action is based on
(i) the records or books of account of the Corporation, or another enterprise,
including financial statements, (ii) information supplied to him by the officers
of the Corporation or another enterprise in the course of their duties, (iii)
the advice of legal counsel for the Corporation or another enterprise, or of an
independent certified public accountant or an appraiser or other expert selected
with reasonable care by the Corporation or another enterprise. The term “another
enterprise” as used in this Section shall mean any other corporation or any
partnership, joint venture, trust, employee benefit plan or other enterprise of
which the Indemnitee is or was serving at the request of the Corporation as a
director, officer, partner, trustee, employee or agent. The provisions of this
Section shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth herein. Whether or not the foregoing provisions of
this Section 10.4 are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation, or,
with respect to any criminal Proceeding, to have had no reasonable cause to
believe Indemnitee’s conduct was unlawful. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

11.              Remedies of Indemnitee.

11.1          In the event that (i) a determination is made pursuant to Section
9 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8 of this Agreement, (iii) the determination of indemnification is to be
made by Independent Counsel pursuant to Section 9.2 of this Agreement and such
determination shall not have been made and delivered in a written opinion within
30 days after receipt by the Corporation of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 7 of this
Agreement within thirty (30) days after receipt by the Corporation of a written
request therefor, or (v) payment of indemnification is not made within thirty
(30) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 9 or 10 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of his entitlement to such indemnification or
advancement of Expenses, judgments, penalties, fines or, when eligible
hereunder, amounts paid in settlement. The Corporation shall not oppose
Indemnitee’s right to seek any such adjudication.

11.2          In the event that a determination shall have been made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section shall be conducted in
all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination.



6

 



11.3          If a determination shall have been made or deemed to have been
made pursuant to Section 9 or 10 of this Agreement that Indemnitee is entitled
to indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) prohibition of such
indemnification under applicable law.

11.4          The Corporation shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement.

11.5          In the event that Indemnitee, pursuant to this Section, seeks a
judicial adjudication of his or her rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
expenses (of the kinds described in the definition of Expenses) actually and
reasonably incurred by him or her in such judicial adjudication, unless as a
part of such action the court determines that each of Indemnitee’s assertions in
such action were made in bad faith or were frivolous.

12.              Procedure Regarding Indemnification.

With respect to any Proceedings, the Indemnitee, prior to taking any action with
respect to such Proceeding, shall consult with the Corporation as to the
procedure to be followed in defending, settling, or compromising the Proceeding
and may not consent to any settlement or compromise of the Proceeding without
the written consent of the Corporation (which consent may not be unreasonably
withheld or delayed). The Corporation shall be entitled to participate in
defending, settling or compromising any Proceeding and to assume the defense of
such Proceeding with counsel of its choice and shall assume such defense if
requested by the Indemnitee. Notwithstanding the election by, or obligation of,
the Corporation to assume the defense of a Proceeding, the Indemnitee shall have
the right to participate in the defense of such Proceeding and to employ counsel
of Indemnitee’s choice, but the fees and expenses of such counsel shall be at
the expense of the Indemnitee unless (i) the employment of such counsel has been
authorized in writing by the Corporation, or (ii) the Indemnitee has reasonably
concluded that there may be defenses available to him or her which are different
from or additional to those available to the Corporation (in which latter case
the Corporation shall not have the right to direct the defense of such
Proceeding on behalf of the Indemnitee), in either of which events the fees and
expenses of not more than one additional firm of attorneys selected by the
Indemnitee shall be borne by the Corporation. If the Corporation assumes the
defense of a Proceeding, then counsel for the Corporation and Indemnitee shall
keep Indemnitee reasonably informed of the status of the Proceeding and promptly
send to Indemnitee copies of all documents filed or produced in the Proceeding,
and the Corporation shall not compromise or settle any such Proceeding without
the written consent of the Indemnitee (which consent may not be unreasonably
withheld or delayed) if the relief provided shall be other than monetary damages
and shall promptly notify the Indemnitee of any settlement and the amount
thereof.



7

 



13.Non-Exclusivity; Survival of Rights; Insurance; Subrogation; Contribution.

13.1          The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the certificate of incorporation or by-laws of the Corporation, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement or any provision hereof shall
be effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.

13.2          To the extent that the Corporation maintains an insurance policy
or policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Corporation, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee, agent or fiduciary under such policy or policies.

13.3          In the event of any payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are reasonably necessary to enable the Corporation to bring suit to enforce such
rights.

The Corporation shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

13.4          (a) If a determination is made that Indemnitee is not entitled to
indemnification, after Indemnitee submits a written request therefor, under this
Agreement, then in respect of any threatened, pending or completed Proceeding in
which the Corporation is jointly liability with the Indemnitee (or would be if
joined in such Proceeding), the Corporation shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement by the Indemnitee in
such proportion as is appropriate to reflect (i) the relative benefits received
by the Corporation on the one hand and the Indemnitee on the other hand from the
transaction from which Proceeding arose, and (ii) the relative fault of the
Corporation on the one hand and of the Indemnitee on the other hand in
connection with the events that resulted in such Expenses, judgments, fines or
amounts paid in settlement, as well as any other relevant equitable
considerations. The relative fault of the Corporation on the one hand and of the
Indemnitee on the other hand shall be determined by reference to, among other
things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses,
judgments, fines or amounts paid in settlement. The Corporation agrees that it
would not be just and equitable if contribution pursuant to this Section were
determined by pro rata allocation or any other method of allocation that does
not take into account the foregoing equitable considerations.



8

 



(b) The determination as to the amount of the contribution, if any, shall be
made by:

(i)                 a court of competent jurisdiction upon the applicable of
both the Indemnitee and the Corporation (if the Proceeding had been brought in,
and final determination had been rendered by such court);

(ii)               the Board by a majority vote of a quorum consisting of
Disinterested Directors; or

(iii)             Independent Counsel, if a quorum is not obtainable for purpose
of (ii) above, or, even if obtainable, a quorum of Disinterested Directors so
directs.

14.              Duration of Agreement.

This Agreement shall continue until and terminate upon the later of: (a) the
date on which the Indemnitee is no longer a director, officer, employee or other
agent of the Company (or is or was serving at the request of the Company as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise) and is no
longer subject to any possible proceeding, claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative, by reason of the fact that Indemnitee was
serving in the capacity referred to herein, or (b) the final termination of all
pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses, judgments, penalties, fines or
amounts paid in settlement hereunder and or any proceeding commenced by
Indemnitee pursuant to Section 11 of this Agreement. This Agreement shall be
binding upon the Corporation and its successors and assigns and shall inure to
the benefit of Indemnitee and his spouse, heirs, executors, personal
representatives and administrators. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to (i) assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place and (ii) agree to
indemnify Indemnitee to the maximum extent provided by the laws of the
jurisdiction of organization of such successor, to the extent that such laws
would provide indemnification rights that are, in any respect, greater, or more
beneficial to Indemnitee, than the rights to indemnification provided pursuant
to this Agreement.



9

 



15.              Severability.

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

16.              Entire Agreement.

This Agreement constitutes the entire agreement between the Corporation and the
Indemnitee with respect to the subject matter hereof and supercedes all prior
agreements, understanding, negotiations and discussion, both written and oral,
between the parties hereto with respect to such subject matter (the “Prior
Agreements”); provided, however, that if this Agreement shall ever be held void
or unenforceable for any reasons whatsoever, and is not reformed pursuant to
Section 15 hereof, then (i) this Agreement shall not be deemed to have
superceded any Prior Agreements; (ii) all of such Prior Agreements shall be
deemed to be in full force and effect notwithstanding the execution of this
Agreement; and (iii) the Indemnitee shall be entitled to maximum indemnification
benefits provided under any Prior Agreements, as well as those provided under
applicable law, the certificate of incorporation or by-laws of the Corporation,
a vote of stockholders or resolution of directors.

17.              Exception to Right of Indemnification or Advancement of
Expenses.

Except as provided in Section 11.5, Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by him against the
Corporation.

18.              Covenant Not to Sue; Limitation of Actions; Release of Claims.

No legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Corporation (or any of its subsidiaries) against the
Indemnitee, his spouse, heirs, executors, personal representatives or
administrators after the expiration of two (2) years from the date of accrual of
such cause of action and any claim or cause of action of the Corporation (or any
of its subsidiaries) shall be extinguished and deemed released unless asserted
by the filing of a legal action within such two (2) year period; provided,
however, that if any shorter period of limitation is otherwise applicable to any
such cause of action, such shorter period shall govern.



10

 



19.              Identical Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.

20.              Headings.

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

21.              Modification and Waiver.

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

22.              Notice by Indemnitee.

Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating any Proceeding or matter which may be subject to
indemnification or advancement of Expenses, judgments, penalties, fines or
amounts paid in settlement covered hereunder.

23.              Notices.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom such notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

If to Indemnitee, to:

 

at the address on file with the Corporation

 

If to the Corporation, to:

 

     Propel Media, Inc.

2010 Main Street, Suite 900

Irvine, CA 92614

Attention: Chief Executive Officer

or to such other address or such other person as Indemnitee or the Corporation
shall designate in writing in accordance with this Section, except that notices
regarding changes in notices shall be effective only upon receipt.

24.              Governing Law.

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware applicable to
contracts made and performed in that state without giving effect to the
principles of conflicts of laws.

25.              Miscellaneous.

Use of the masculine pronoun shall be deemed to include usage of the feminine
pronoun where appropriate.



11

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PROPEL MEDIA, INC.

 

 

By:_____________________________________

Name:

Title:

 

 

 

INDEMNITEE

 

 

________________________________________

 

 



12



--------------------------------------------------------------------------------

 

 



 

 

